Title: Notes on Curing Herring, 22 May 1804
From: Jefferson, Thomas
To: 


          Hollis
          —Hollis near Bushtown Maryland, comes every year to fish in the Patowmac opposite Alexandria.
          he says that it is best to leave the head on the fish, because when taken off the fish becomes much drier.
          he considers what is called gobbing them as much the best method, that is to take out the gills & entrails, & leave the row and head.
          he has sold this year @ 3⅓ D. the barrel
          he will furnish me next year with 15. or 18. barrels gobbed. this method is not generally understood, and not so readily sold as with the entrails left in, therefore not higher charged.
          
          May 22. 1804. he furnishes me 10. barrels @ 3.50 which he says he cannot afford & therefore, if he furnishes another year they will be dearer. they are so large that he thinks there are not more than 500. in a barrel.
          he cures shad for himself, whole, not split, & so large that 46. fill a barrel. in the common way 100. will sometimes go into a barrel. he asks 8. D the barrel.
        